[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                 __________________________________       FILED
                                                U.S. COURT OF APPEALS
                                                  ELEVENTH CIRCUIT
                            No. 08-10632               July 10, 2008
                        Non-Argument Calendar      THOMAS K. KAHN
                 __________________________________      CLERK

                   D. C. Docket No. 06-61906-CV-MGC


KARI A. SCHABO,

                                                     Plaintiff-Appellant,


versus


GOVERNMENT EMPLOYEES
INSURANCE COMPANY,

                                                     Defendant-Appellee.

                  _________________________________

              On Appeal from the United States District Court
                   for the Southern District of Florida
                __________________________________

                              (July 10, 2008)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:
         The plaintiff in this diversity case, which was removed to the district court,

seeks a declaration that she is entitled to uninsured motorist coverage for injuries

sustained in an automobile accident with an uninsured motorist. The defendant

has denied such coverage. On cross motions for summary judgment, the district

court found, in an order entered on January 18, 2008, that plaintiff was not entitled

to uninsured motorist coverage because the “primary insured knowingly and

lawfully waived uninsured motorist coverage, and then added [plaintiff] and her

vehicle to that policy without changing is material terms.” The court therefore

granted defendant summary judgment.

         Plaintiff appeals. We agree, for the reasons the district court articulated in

its January 18 order, that plaintiff is not entitled to the uninsured coverage she

seeks.

         AFFIRMED.




                                             2